Citation Nr: 0515159	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for corneal scarring of 
the right eye.

2.  Entitlement to service connection for a right eye 
disorder, to include glaucoma, or a cataract, including on 
the basis of aggravation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from December 1951 to October 
1954, and a period of approximately one year and three months 
of prior service in the National Guard. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The Board remanded this case to 
Appeals Management Center (AMC) for additional action in 
September 2003 and August 2004.

In its prior remands, the Board noted one issue on appeal: 
entitlement to service connection for a right eye disorder, 
to include corneal scarring, glaucoma, or a cataract, 
including on the basis of aggravation.  However, due to the 
action AMC took in response to the latter remand, a partial 
grant of the veteran's claim is warranted and, for the 
reasons noted below, the sole issue on appeal must be 
recharacterized as two separate issues so as not to prejudice 
the veteran in the adjudication of his appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

In July 2004, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).

The claim of entitlement to service connection for a right 
eye disorder, to include glaucoma, or a cataract, including 
on the basis of aggravation, is REMANDED to the RO via AMC, 
in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action in 
support of this claim.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim adjudicated herein.  

2.  Corneal scarring of the right eye is related to the 
veteran's period of active service.  


CONCLUSION OF LAW

Corneal scarring of the right eye was incurred in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to that portion of the veteran's 
initial claim involving corneal scarring of the right eye, VA 
has strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating that portion of the claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, VA, via the Board and AMC, provided the veteran 
VCAA notice in December 2002 and August 2004, after the RO 
initially denied the veteran's claim of entitlement to 
service connection for a right eye disorder in a rating 
decision dated October 2000.  However, given that notice was 
not mandated at the time of the initial RO decision, it was 
not error to provide subsequent remedial notice.  Rather, the 
timing of these notices reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of these notices considered in conjunction with 
the content of other documents sent to the veteran during the 
course of his appeal reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In the December 2002 and August 2004 notices, the Board and 
AMC acknowledged the veteran's claim for service connection, 
explained to him the evidence needed to substantiate that 
claim, indicated whether VA would obtain such evidence or 
whether it was the veteran's responsibility to do so, 
notified him of the change in the law and VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  The Board and AMC noted that it would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, including medical records, 
employment records, and records from federal agencies, 
provided the veteran identified the sources and dates of 
those records.  They also noted that, ultimately, it was the 
veteran's responsibility to submit evidence to support his 
claim.  AMC specifically requested the veteran to provide VA 
with any additional evidence he had pertaining to his claim.  
AMC indicated that if the veteran wished VA to obtain medical 
reports on his behalf, he should sign the enclosed forms 
authorizing their release.  

Moreover, in a rating decision dated October 2000, a 
statement of the case issued in February 2002, a letter dated 
April 2003, remands dated September 2003 and August 2004, and 
supplemental statements of the case issued in February 2004 
and February 2005, VA, via the RO and the Board, provided the 
veteran some of the same information furnished in the 
aforementioned VCAA notices, identified the reasons for which 
the veteran's claim was denied, the evidence it had requested 
in support of that claim, the evidence it had considered in 
denying that claim, and the evidence still needed to 
substantiate that claim.  The RO also furnished the veteran 
the provisions governing VA's duties to notify and assist.   

Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  It secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records and VA and private treatment records.  As 
well, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him two VA 
examinations, during which examiners discussed, in part, the 
etiology of the veteran's corneal scars.    

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to the portion of his claim involving 
corneal scars, no additional action is necessary for the 
Board to proceed in adjudicating that portion of the claim.   

II.  Analysis of Claim

In written statements submitted during the course of this 
appeal, the veteran and his representative allege that the 
veteran is entitled to service connection for an eye 
disorder, including corneal scarring of the right eye, 
because it developed as a result of an eye injury sustained 
in service, in April 1952.  They alternatively allege that 
the in-service injury resulted in damage to the veteran's 
optic nerve, which in turn, aggravates a nonservice-connected 
eye disability.  The representative argues that this claim 
should be granted based on the doctrine of reasonable doubt.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As previously indicated, the veteran in this case had active 
service from December 1951 to October 1954.  According to his 
service medical records, in March 1952, a man hit the veteran 
in the right eye and nose.  At the time, the veteran was 
wearing glasses.  He complained of blurry vision and burning 
in the right eye as if there was a foreign body in it.  An 
examiner initially noted some swelling of the optic nerve in 
the right eye.  Subsequently , another examiner noted 
blindness to vision, but not light, in the right eye, and 
dilation of the pupil.  This injury necessitated five days of 
inpatient treatment, after which the impression was 
blindness, right eye, corrected vision of 20/20, and no 
foreign body or staining of cornea.  The examiner noted a 
change of diagnosis to astigmatism, myopic.  On an expiration 
of enlistment examination conducted in October 1954, an 
examiner noted defective vision.

Following discharge, the veteran underwent VA examinations 
and received VA and private treatment for multiple medical 
complaints, including involving his eyes.  During these 
examinations and treatment visits, including in April 1996, 
December 1996, April 2000, May 2000, August 2000, and August 
2004, medical professionals noted that the veteran had 
corneal scarring of the right eye.  

Two medical professionals have addressed the etiology of this 
scarring.  In May 2000, Wayne R. Koehler, D.O., reviewed the 
veteran's medical records, including from service, considered 
the veteran's medical history, conducted a complete 
ophthalmological evaluation, noted several old scars in the 
cornea of the veteran's right eye that were consistent with 
the past right eye injury, and opined that the odds were 
greater than 50/50 that the veteran suffered permanent damage 
in the right eye from the injury.  Dr. Koehler elaborated, in 
part, that it was at least as likely as not that the 
veteran's corneal scarring in the right eye was related to 
the March 1952 traumatic injury.  

In August 2004, a VA examiner reviewed the veteran's medical 
records, including from service, considered the veteran's 
medical history, conducted a complete evaluation, noted two 
peripheral corneal scars that were not affecting the 
veteran's vision, and opined that they were more likely than 
not related to the veteran's 
in-service eye injury.

In light of the evidence submitted in this case, particularly 
the previously noted medical opinions, the Board finds that 
corneal scarring of the right eye is related to the veteran's 
period of active service, specifically, his in-service right 
eye injury.  Based on this finding, the Board concludes that 
corneal scarring of the right eye was incurred in service.  
Inasmuch as the evidence in this case supports the claim of 
entitlement to service connection for corneal scarring of the 
right eye, that claim must be granted.  


ORDER

Service connection for corneal scarring of the right eye is 
granted.  




REMAND

The veteran also claims entitlement to service connection for 
glaucoma and a cataract of the right eye, including on the 
basis of aggravation.  Additional action is necessary before 
the Board decides this claim.

The Board remanded this claim to AMC for additional action in 
August 2004.  However, AMC did not ensure that all of the 
action the Board ordered was taken.  Another remand to AMC is 
thus necessary for completion of the previously requested 
development.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with 
remand orders).

As indicated in its August 2004 remand, the veteran contends, 
in part, that his 
in-service eye injury, which caused damage to the optic 
nerve, aggravates his right eye disorder, including his 
glaucoma.  In light of this contention, the Board ordered AMC 
to afford the veteran a VA examination of the eyes, during 
which an examiner could offer an opinion as to whether the 
veteran's right eye glaucoma and cataract were aggravated by 
residuals of the in-service right eye injury.  In August 
2004, AMC afforded the veteran such an examination, but the 
examiner who conducted it did not offer the aforementioned 
opinion.  Rather, he indicated that the veteran had ocular 
hypertension, rather than glaucoma, and that that disorder as 
well as cataracts were not related to the veteran's service-
connected eye injury.  An opinion addressing the aggravation 
matter is necessary to determine whether the veteran is 
entitled to service connection for a right eye disorder other 
than corneal scarring pursuant to Allen, 7 Vet. App. at 448.  

This claim is REMANDED for the following action:

1.  AMC should afford the veteran a VA 
examination of his eyes for the purpose 
of determining the nature and etiology of 
his right eye disorder (other than 
corneal scarring).  AMC should forward 
the claims file to the examiner for 
review of pertinent documents therein and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should: 

a) opine whether it is at least as 
likely as not that the veteran's 
ocular hypertension (or glaucoma, if 
noted on examination) is aggravated 
by residuals of the veteran's in-
service right eye injury, including 
service-connected corneal scarring 
and inservice finding of possible 
edema of the optic nerve;  

b) opine whether it is at least as 
likely as not that the veteran's 
right eye cataract is aggravated by 
residuals of the veteran's in-
service right eye injury, including 
service-connected corneal scarring 
and inservice finding of possible 
edema of the optic nerve; and  

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  AMC should readjudicate the veteran's 
claim of entitlement to service 
connection for a right eye disorder, to 
include glaucoma, or a cataract, 
including on the basis of aggravation, 
based on a consideration of all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, AMC should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


